Citation Nr: 9934349	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-17 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for chronic otitis media 
and, if so, whether all the evidence both old and new 
warrants the grant of service connection.  

2.  Entitlement to service connection for hair loss, a tumor 
of the roof of the mouth, a collapsed lung, a nasopharynx 
mass (claimed as a nasal polyp), and a nervous condition 
claimed as due to radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from December 1952 to November 
1956.  

The veteran was notified by an RO letter of February 27, 1961 
of a rating action that month denying service connection for 
an "ear condition" for which he was treated during service 
as an acute exacerbation of a pre-existing condition and from 
which he recovered without residual disability.  No appeal 
was taken from that rating action.  

This matter comes before the Board of Veterans' Appeals from 
a March 1995 rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


FINDINGS OF FACT

1.  The veteran had active service from December 1952 to 
November 1956. 

2.  The examination for service entrance in November 1952 was 
negative for pertinent disability.  

3.  Two clinical notations of April 6, 1953 contain 
conflicting histories of whether the veteran's ear problems 
pre-existed service.  

4.  The new evidence includes the veteran's statement, not 
previously on file, that he had no preservice ear problems 
and warrants reopening.  

5.  The appellant's claim for service connection for chronic 
otitis media is plausible but the RO has not obtained 
sufficient evidence for appellate adjudication.  

6.  The veteran is not shown by competent medical evidence to 
have hair loss, a collapsed lung or a nervous disorder nor is 
there competent medical evidence that hair loss, a collapsed 
lung, a nervous disorder, any tumor of the roof of his mouth 
or a nasopharynx, including a nasal polyp, are related to 
inservice ionizing radiation from X-ray therapy.  


CONCLUSIONS OF LAW

1.  No appeal was taken from a February 1961 rating action 
denying service connection for an ear condition and that 
denial is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 20.302(a) (1999).  

2.  The new and material evidence, when considered with the 
old evidence, is sufficient to reopen the claim for service 
connection for an ear condition and to establish that the 
claim is well grounded but VA has not satisfied its duty to 
assist in developing facts pertinent thereto.  38 U.S.C.A. 
§§ 5107(a), 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 3.303 
(1999). 

3.  The veteran has not presented well grounded claims of 
entitlement to service connection for hair loss, a tumor of 
the roof of the mouth, a collapsed lung, nasopharynx mass 
(claimed as a nasal polyp), and a nervous condition.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Old Evidence

The evidence on file at the time of the unappealed rating 
action in February 1961 consisted of the service medical 
records which were then on file (additional service medical 
records were subsequently received and will be addressed 
later).  

These service medical records reveal that the examination for 
service entrance in November 1952 was negative for pertinent 
disability.  

In March 1953, the veteran was treated for bleeding from the 
left ear and bilateral perforated tympanic membranes with a 
chronic infection in the left ear.  He continued to have left 
ear pain in April 1953 and on April 1, 1953 it was 
subsequently reported that there was no perforation of the 
right eardrum and the left ear infection was described as 
chronic adhesive otitis media.  On examination on April 2, 
1953 there was hemorrhaging and retraction of the left ear 
drum and there was quite "a bit of [l]hymphaise hyperlasia" 
of the nasopharynx.  He was given penicillin.  It was 
recommended that he have X-ray therapy of his nasopharynx 
area when the acute episode was over.  

On April 6, 1953 it was reported that the veteran had had 
trouble with his left ear for three to four years.  However, 
another notation dated April 6, 1953 reflects that the 
veteran's ears had been blocked up for the past 2 to 3 weeks, 
following a cold and he had not had previous ear trouble.  

On April 6, 1953 a myringotomy was done and the right ear 
inflated and clear fluid seen.  Two days later a myringotomy 
was done on the left ear and fluid was 'inflated' from that 
ear.  The diagnosis was chronic suppurative otitis media.  

On May 29, 1953 the veteran had quite a bit of lymphoid 
hyperplasia about the eustachian tube orifices and it was 
recommended that he be given X-ray therapy and by June 5, 
1953 the X-ray therapy was completed.  In July 1953, he was 
evaluated for an earache in both ears, which was greater in 
the left ear, and for possible hearing loss.  

An August 1953 chest X-ray revealed the veteran's lung 
parenchyma was clear and there was no sign of active 
inflammation.  

In March 1954, the veteran complained of bilateral ear pain 
and his symptoms were suggestive of a bilateral mastoid 
infection.  On examination there was bilateral mastoid 
tenderness.  In June 1954, it was reported that since the 
veteran had been treated for catarrhal otitis media in 1953 
he had had chronic ear complaints.  Antibiotics, radiation 
therapy, and analgesics had failed to ameliorate his 
symptoms.  He complained of a post auricular headache and 
pain in his ears on exposure to wind.  There was some 
question as to whether chronic mastoiditis had existed in the 
past.  An examination was negative and since his only 
complaint was pain on exposure to wind, it was recommended 
that he use earplugs.  

A chest X-ray in February 1956 revealed pleural thickening of 
both apices but it was noted that the film had been 
overexposed and it was recommended that the X-ray be 
repeated.  The examination for discharge from service in 
November 1956 was negative and a chest X-ray was negative.  

New evidence

Records were received in November 1994 from James Smith, MD, 
reflecting treatment of the veteran from 1962 to 1994.  In 
1963 or 1965 he was treated for sinusitis.  In 1968 he had 
bilateral otitis media.  In 1970 he had possible left 
pulmonary insufficiency, possibly due to coronary 
insufficiency.  In 1972 he had a questionable mucous cyst of 
his palate.  A January 1990 chest X-ray revealed evidence of 
chronic lung disease with some hyperinflation of the lungs 
and scattered linear strand densities in the lung bases, as 
well as mild fibrocystic scarring in the lung spaces.  In 
January 1991, he complained of vertigo and both ears being 
stopped up, with the blockage being worse in the left ear.  
He stated that the problem was chronic.  The assessments were 
eustachian tube blockage, allergic rhinitis, and vertigo.  

Also received in November 1994 were records of 1987 to 1991 
from the West Tennessee ENT Clinic.  In September 1987, the 
veteran was admitted for chronic serous otitis media of the 
right ear and a right nasopharynx mass.  He complained of 
hearing loss in the right ear, recurrent ear infections, and 
nasal obstruction.  He underwent a tympanotomy with insertion 
of a ventilation tube in the right ear and removal of a 
nasopharynx mass.  A pathology report of a biopsy specimen 
from the veteran's post nares nasopharynx revealed benign 
polypoid lymphoid tissue showing prominent nodules and 
reactive germinal centers but there was no evidence of atypia 
or neoplasm.  In May 1988, it was noted that there had been 
no recurrence of the polyp.  He had some allergy problems but 
otherwise was doing well.  

In the veteran's notice of disagreement of August 1995 he 
stated that he had not had an ear condition which pre-existed 
military service but he had had problems with his ears during 
his entire period of military service.  In VA Form 9 of April 
1996 the veteran stated that he had not had continuous 
postservice private clinical treatment for his ears because 
of insufficient money but had taken over-the-counter 
medication.  He also stated that his hair had fallen out 
during military service and indicated that not all service 
medical records were on file.  

Additional service medical records were received in July 1996 
and included duplicate copies of the reports of examination 
for service entrance and for service discharge, as well as 
other records which have no bearing on the present claims.  

On VA examination in March 1997 the veteran complained of 
dizziness which he felt was due to inservice X-ray therapy.  
He complained of intermittent drainage from both ears once or 
twice a month.  He reported having been treated for a fungal 
infection in his left ear prior to coming to the VA Medical 
Center.  In the past he had had excision of multiple skin 
cancers and removal of a tumor from his hard palate.  On 
examination there was a well-healed scar in his palate area.  
There was evidence of multiple excisions of skin lesions.  
There was slight fullness in the mastoid area, which the 
veteran reported was intermittently tender.  There was no 
active ear disease at the time of the examination.  

On VA audiometric testing in March 1997 the veteran reported 
having had tinnitus which began around 1950, following a 
severe ear infection during service.  He had also had a 
fungal infection in this ear at about that time.  The 
etiology might have been his parachuting from planes during 
service.  

A June 1997 computerized tomogram (CT) of the veteran's head 
revealed no structural abnormalities or evidence of a "CP" 
angle tumor and his mastoid air cells were within normal 
limits.  

In October 1997 the veteran submitted a copy of a newspaper 
article dealing with the effects of nasal radiation treatment 
of servicemen in the 1940s and 1950s.  

On VA examination in November 1997 the veteran reported 
having his whole head irradiated in the 1950s for alleged 
"barrel trauma and hemotympanum" sustained during service.  
He related that after this radiation therapy he had severe 
alopecia.  His otologic history was remarkable for 
intermittent drainage from his left ear.  He had previously 
been treated for fungal otitis externa in his left ear.  On 
examination his external ear canals were normal and free of 
drainage or debris.  His eardrums appeared normal, 
bilaterally, and were mobile with no perforation visible.  
His mastoid areas were mildly tender on the right side.  
There was no evidence of an active ear infection.  The 
diagnosis was that the veteran's subjective complaints of 
tinnitus and poor speech discrimination are secondary to 
bilateral high frequency sensorineural hearing loss most 
likely caused by military noise exposure and quite possibly 
aggravated by cochlear irradiation.  

Chronic Otitis Media

The veteran was notified by an RO letter of February 27, 1961 
of a rating action that month denying service connection for 
an "ear condition" for which he was treated during service 
for an exacerbation of a pre-existing condition and from 
which he recovered without residual disability.  No appeal 
was taken from that rating action.  Under 38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991) and 38 C.F.R. §§ 3.104, 
20.302(a) (1999) a rating action which is not appealed is 
final and may not be reopened unless new and material 
evidence is presented.  New and material evidence is 
jurisdictional, i.e., if new and material evidence is not 
submitted to reopen a previously denied claim, the Board is 
without jurisdiction to adjudicate the merits.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  New and material 
evidence is jurisdictional, i.e., if new and material 
evidence is not submitted to reopen a previously denied 
claim, the Board is without jurisdiction to adjudicate the 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (decided 
September 16, 1998), the United States Court of Appeals for 
the Federal Circuit (hereinafter "Federal Circuit") held 
that in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) impermissibly defined 
"material evidence" as requiring, for reopening of a 
previously denied claim, that such evidence establish "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  The new standard established in Hodge 
is lower than that in Colvin and requires only that the new 
and material evidence is so significant that it must be 
considered to fairly decide the merits of the claim.  "[A]ny 
evidence found to be material under the more stringent Colvin 
test would also have to be found to be material under the 
more flexible Hodge standard."  Fossie v. West, 12 Vet. 
App. 1, 4 (1998).  The Hodge test "calls for judgment as to 
whether new evidence [] bears directly or substantially on 
the specific matter."  Fossie, at 4.  

New evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury 
or disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) 
(en banc).  If no new evidence is submitted, no further 
analysis of materiality is required since evidence which is 
not new can not be both new and material.  Smith (Russell) v. 
West, 12 Vet. App. 312, 315 (1999).  Moreover, if there is no 
new and material evidence, the Board is without jurisdiction 
to proceed further, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996), and there the analysis must end.  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

There is now a three-step analysis in applications to reopen 
a final previously denied claim under 38 U.S.C.A. § 5108 
(West 1991).  First, there must be evidence submitted since 
the last disallowance on any basis, i.e., on the merits or 
denying reopening (Evans v. Brown, 9 Vet. App. 273, 285 
(1996)), which is new (i.e., noncumulative evidence, not 
redundant, and not previously submitted) and material (i.e., 
that which bears directly and substantially on the issue) 
and, by itself or together with evidence previously on file, 
must be so significant that it must be considered to fairly 
decide the merits of the claim.  

In this regard, VA evidence which was constructively on file 
at the time of the last disallowance on any basis, under Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992), may be new if now 
actually on file, if it otherwise is new and material 
evidence (i.e., it must still not be cumulative and must be 
relevant).  Smith (Russell) v. West, 12 Vet. App. 312, 314-15 
(1999).  

Second, if new and material evidence is presented, the claim 
is reopened and it must immediately be determined whether, 
based on all the evidence, the reopened (not the original) 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991) (since a reopened claim is not 
necessarily well grounded).   This is because the Hodge 
decision effectively decoupled the previously announced 
relationship between determinations of well groundedness and 
of new and material evidence (the difference, if any, between 
evidence required for well groundedness and that which 
constitutes new and material evidence appears to be of slight 
degree; Molloy v. Brown, 9 Vet. App. 513, 516 (1996) (citing 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) and 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995)(en banc)).  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  

In both the determinations of reopening and well 
groundedness, the credibility of the evidence, but not 
necessarily its competence, is presumed if it is not 
inherently false, untrue, or patently incredible, but the 
full weight of such evidence is not assumed.  However, 
neither the doctrine of the resolution of the benefit-of-the-
doubt, at 38 U.S.C.A. § 5107(b) nor the duty to assist in 
obtaining relevant evidence, at 38 U.S.C.A. § 5107(a), is 
applicable.  Third, if the reopened claim is well grounded, 
it must then be adjudicated de novo, after ensuring that the 
duty to assist has been fulfilled, and with application of 
the benefit-of-the-doubt rule.  Elkins v. West, 12 Vet. 
App. 209, 214-218 (1999) and Winters v. West, 12 Vet. 
App. 203, 206-06 (1999) (en banc) (citing Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998)).  

Here, additional service medical records were received in 
July 1996 but contain no new clinical data with respect to 
disability of the veteran's ears.  The claim was previously 
denied on the basis that the presumption of soundness at 
service entrance, accorded under 38 U.S.C.A. §§ 1111, 1137 
(West 1991), was rebutted.  To rebut the presumption of 
soundness it is required that there be "clear and 
unmistakable evidence" that the disability manifested in 
service existed before service.  In determining whether there 
is clear and unmistakable evidence of preexistence, 
consideration is given to the history recorded at service 
entrance together with all other material evidence.  38 
C.F.R. § 3.304(b)(1).  

In this case, at the time of the 1961 denial there was one 
inservice clinical notation, of April 6, 1953, which 
indicated a history of ear symptoms of three to five years, a 
point in time prior to military service.  However, there was 
also an inservice clinical notation of that same date 
indicating a history of such symptoms for only two or three 
weeks.  There was no other evidence suggesting a pre-service 
history of ear pathology.  Also at the time of the 1961 
denial the veteran had never stated that he had not had any 
ear symptoms or pathology prior to military service (possibly 
because he thought this was implicit in his claim).  However, 
the new evidence includes his statement, which must be 
accepted as credible for the limited purpose of reopening, 
that he had not had ear symptoms or pathology prior to 
military service.  This, in the judgment of the Board, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  

In Sutton v. Brown, 9 Vet. App. 553, 562 (1996) (citing Evans 
v. Brown, 9 Vet. App. 273, 283 (1996)) it was held that as to 
the probativeness inquiry of new and material evidence, the 
new evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim but need not be 
probative of all elements required for the award.  Here, the 
veteran's statements of no preservice history of ear symptoms 
or pathology is new since it was not previously considered by 
the RO and addresses the basis of the last denial on the 
merits (which was the last denial on any basis).  See Person 
v. Brown, 5 Vet. App. 449, 451 (1993) and Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

Accordingly, the claim is reopened and it must now be 
determined whether the claim is well grounded.  

Although the VA examination in March 1997 found no active ear 
disease at that time, he did have slight fullness of the 
mastoid area on examination and there are private clinical 
records of ear pathology as recently as 1987.  Thus, the 
medical evidence establishes that the veteran now has ear 
pathology.  Service medical records document that the veteran 
was treated for ear pathology and, giving full credibility to 
the veteran's statements (for the limited purpose of 
determining well groundedness) his statement of continuous 
ear symptoms since military service establishes the required 
continuity of symptomatology (continuity of treatment is not 
required) for the purpose of establishing a nexus between 
inservice signs and symptoms and current disability.  

Because the appellant's claim is well grounded, VA has a 
duty to assist in the development of facts relating to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. 
§ 3.103 (1999).  The Board concludes that VA has not 
satisfied its duty to assist the veteran in the necessary 
evidentiary development.  

Accordingly, further assistance to the appellant is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991) and, thus, REMAND is necessary for the 
development discussed below.  


Disabilities from X-ray Therapy

The veteran has also claimed service connection for hair 
loss, a tumor of the roof of the mouth, a collapsed lung, a 
nasopharynx mass (claimed as a nasal polyp), and a nervous 
condition on the basis that these disabilities are due to or 
the result of X-ray therapy during service.  

Under 38 U.S.C.A. § 5107(a) a claimant must submit evidence 
to justify a belief by a fair and impartial individual that 
the claim is well grounded, i.e., plausible, meritorious on 
its own or capable of substantiation, and while the claim 
need not be conclusive, only possible, there must be more 
than an allegation, there must be evidence.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990 and Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

In determining well groundedness, only the evidence in 
support of the claim is evaluated and that evidence is 
generally presumed to be credible if it is competent.  Arms 
v. West, 12 Vet. App. 188, 195 (1999) (citing Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) and King v. Brown, 5 Vet. 
App. 19, 21 (1993)).  The evidence required depends upon the 
issue.  Where the issue requires medical expertise, i.e., 
medical causation or a medical diagnosis, competent medical 
evidence is required and not lay testimony (since lay persons 
are not competent to offer medical opinions) but lay evidence 
will suffice if the disability is of the type to which lay 
observation is competent to identify.  Savage v. Gober, 10 
Vet. App. 488, 495 (1997) (no lay competence to provide 
medical opinion linking present arthritis to an inservice 
fall); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993) (lay 
assertion of medical causation cannot constitute competent 
evidence for well groundedness); Layno v. Brown, 6 Vet. 
App. 465, 470 (19994) (lay evidence is competent only when it 
addresses the features or symptoms of disability but not 
medical causation); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  

A well grounded claim for service connection requires medical 
evidence of (1) a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of nexus between an in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

Under 38 C.F.R. § 3.303(b) when a disease shown to be chronic 
in service (or in a presumptive period) so as to permit a 
finding of service connection, subsequent manifestations, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  However, not every 
symptom manifested during service will permit service 
connection of a chronic illness which is first shown as a 
clear-cut clinical entity, at some later date.  Demonstrating 
the inservice presence of a chronic disease requires a 
combination of manifestations sufficient to identify it and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  

The third Caluza element (evidence of nexus) may be met by 
the presumptions pertaining to chronic diseases.  With 
respect to chronic diseases, 38 C.F.R. § 3.303(b) may be 
applied when there is evidence of (i) the existence of a 
chronic disease inservice or in a presumptive period (and the 
evidence need not be contemporaneous with service or a 
presumptive period but may be evidence, including lay 
evidence when applicable, years thereafter) and (ii) present 
manifestations of the same chronic disease.  Savage v. West, 
10 Vet. App. 488, 495 (1997).  However, there must still be 
medical nexus evidence.  Voerth v. West, No. 95-904 (U.S. 
Vet. App. Oct. 15, 1999) (as to a chronic disorder there must 
still be competent medical nexus evidence between current 
disability and either an inservice injury or continuous 
symptomatology).  

When a condition during service is not chronic and there is 
no medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b) (1998); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999) (replacing Hickson v. West, 11 Vet. 
App. 374 (1999) (decided August 17, 1998)).  The second 
(inservice disability) and third (nexus evidence) elements in 
Caluza can be satisfied under the continuity provision of 38 
C.F.R. § 3.303(b) by (a) evidence that a condition was 
'noted' during service or in a presumptive period; (b) 
evidence showing post-service continuity of symptomatology 
(evidence of treatment is not required); and (c) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Arms 
v. West, 12 Vet. App. 188, 193 (1999).  Even under this 
regulation, medical evidence is required to demonstrate a 
relationship between current disability and the continuity of 
symptoms, if the condition is not one where lay observation 
is competent.  Clyburn v. West, 12 Vet. App. 296, 301-02 
(1999).  

The doctrine of resolving doubt in favor of a claimant is not 
applicable in determinations of well groundedness.  It is 
only after a well grounded claim has been demonstrated that 
the doctrine of resolving doubt in the claimant's favor, 
under 38 U.S.C.A. § 5107(b) (West 1991) arise.  The benefit 
of the doubt doctrine does not ease the initial burden of 
submitting a well grounded claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

In this case the veteran alleged in his VA Form 9 that he had 
loss of hair during military service but this is not 
corroborated by the service medical records.  It is not 
specifically contended that he had a tumor of the roof of the 
mouth, a collapsed lung, a nasopharynx mass (claimed as a 
nasal polyp) or a nervous condition during military service.  

There is now evidence that he had a tumor of the roof of the 
mouth (the hard palate) and a nasopharynx mass or nasal polyp 
many years after military service.  Even assuming, without 
conceding, that he has hair loss (alopecia) there is no 
competent medical evidence of a nexus between these disorders 
and any inservice X-ray therapy.  Also, there is no competent 
medical evidence of the existence of a collapsed lung, or 
residuals thereof, or of a current acquired psychiatric 
disorder.  

Accordingly, these claims are not well grounded.  

Where a claim is not well grounded it is incomplete, VA does 
not have a statutory duty to assist a claimant in developing 
evidence but may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete an application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has already been advised of the evidence necessary 
to complete a VA benefits claim.  Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).  However, unlike the situation in 
Robinette, the claimant has not put the VA on notice of the 
existence of any specific, particular piece of evidence 
that, if submitted, might make the claim well grounded.  The 
duty mandated by section 5103(a) does not attach when the 
existence of evidence that might well ground the claim has 
not been reported.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  Nevertheless, the discussion herein informs the 
claimant of the types of evidence lacking, and which should 
be submitted to meet the threshold of a well grounded claim.  
Specifically, competent medical evidence of the existence of 
an acquired psychiatric disorder, a collapsed lung (or 
residuals thereof) and of hair loss is needed.  Also, there 
must be competent medical evidence of a nexus between these 
disorders, and also the claimed tumor of the roof of the 
mouth (the hard palate) and a nasopharynx mass or nasal 
polyp, and inservice X-ray therapy.  


ORDER

The claim for service connection for chronic otitis media is 
reopened and that claim is well grounded and, to that extent, 
the appeal is granted.  

The claims for entitlement to service connection for hair 
loss, a tumor of the roof of the mouth, a collapsed lung, a 
nasopharynx mass (claimed as a nasal polyp), and a nervous 
condition claimed as due to radiation exposure are denied as 
not well grounded.  


REMAND

The veteran's statements of continuous postservice ear 
symptoms is accepted as credible for the limited purposes of 
reopening and determining whether the claim for service 
connection for chronic otitis media is well grounded.  In 
adjudicating the claim on the merits, a determination as to 
the probative value and credibility of the veteran's 
statements must be made.  However, this adjudication must be 
made by the RO in the first instance, in other words to allow 
the RO the opportunity to adjudicate the probative value and 
credibility of the veteran's statements.  The case is also 
remanded to obtain a VA medical opinion as to whether current 
ear pathology is related in any way to the veteran's military 
service

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be afforded a VA 
examination by an Ear, Nose, and Throat 
(ENT) specialist to determine whether any 
ear pathology that he may now have is 
related to his military service.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  

All indicated tests and studies should be 
performed.  All findings should be 
reported.  The examiner should explain 
the rationale for any opinion and it 
would be helpful if the examiner would 
support his or her opinion with 
references to the medical records, 
clinical findings, or appropriate medical 
literature.

2.  If the veteran fails to report for VA 
examination, the RO should inform him of 
the requirements of 38 C.F.R. § 3.655 
(1999), and give him an opportunity to 
explain any good cause he may have for 
missing the examination.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Following completion of the above 
development, the RO should review the 
evidence and determine whether this claim 
may be granted on a de novo basis.  

5.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons and 
bases for the decision reached.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals






